Title: Cotton Tufts to John Adams, 25 July 1775
From: Tufts, Cotton
To: Adams, John


     
      Weymouth July 25. 1775
      Dear Sr.
     
     Since my last to you, nothing very important has occurd. The Skirmish near Long Island, You have already received an Accountt off by Mrs. Adams. A Party of Soldiers were employd last Week in removing Grain from Nantasket and having got off what was ripe, on Thursday they went in Whaleboats to the Light House, set Fire to it having first taken off the Lamps, 3 or 4 bbs. of oil and 1/2 bb. Powder. They returnd to Nantasket and soon after were visited by several Cutters and Barges who fird on our Men with their Cannon and wounded Two of them slightly. No further Damage ensued. On the same Day they burnt a Barn and Hay at the Great Brewster, and those of the Party who came from Roxbury on their Return to the Camp, in the Evening set Fire to a House and Barn on Spectin Island.
     Since the Battle at Charlestown Our Army has been very industrious in securing every important Pass from Charlestown to Dorchester. General Sullivan’s Station is at Winter Hill, had the Pleasure of dining with him last Friday at Brother Bishops at whose House he lodges. General Putnam is at Prospect Hill. Gen. Ward at Cambridge. General Washington has taken Possession of John Vassall’s House. General Thomas has Commanded the Camp at Roxbury, and am sorry to hear that he resignd his office last Saturday, as he has given great Satisfaction to the most sensible and judicious amongst us—and with those he stands the first for Military Abilities among the New England Generals, (so far as I can collect the Sense of People) but of this You will probably know more from some of Your Friends. In my last I express’d my Mind upon this Subject, which I have since found to be agreable to the Sentiments of our best Friends. It is said Politicians are never
      wanting in Devices. Cannot this Step be recalld? We have had a perfect Calm for some Days not a Gun has been dischargd from the Enemy since last Thursday upon any of our People. I saw Mrs. Drapers Paper of the 6th. Instt. One Article of Intelligence is that 1000 of the Rebel Army hath deserted since the Battle of Charlestown. The Paper contains a Sneer on the Continental Fast and very sagaciously is introduced the Fable of The Countryman with his Cart Wheels plungd in the Mire applying to Jupiter for Assistance who calls him a Fool and orders him to put his Shoulders to the Wheels &c. John Cotton Dep. Secy. died at Boston last Week. This Day saw Your Family, Mr. Cranchs and Bror. Quincy. All are well. Your Friends at Weymouth also. Pray write me whatever passes amongst You that may be communicated, and believe me to be Yr. Friend & Very H Servt.,
     
      C.T.
     
     
     Tuesday Evening
     Since I clos’d my Letter Mr. Smith informed me that He saw Mrs. Blake this Afternoon, who came out of Boston last Friday. She Confirms the Accountt of the Loss of the best of the British Troops in the Battle at Charlestown—that the Number of the Slain amounted to 14 or 1500. That almost all the wounded have since died. That a Flux carries off great Numbers of the Soldiers dayly. That Veal was sold for a pistereen and an half per lb. She mentions the Death of John Cotton and Three of his Children. That Charlestown was first set on Fire by a Bomb and what Buildings were not burnt that Day The Sailors set fire to the next. That there had been diverse Court Martials in Consequence of it—The General Officers disapproving the Conduct. Whether this last is to be relied on is doubtful but the former Part it is probable may be credited as this Woman (who is a Niece of Dr. Perkins’s) livd and conversd with Tories while in Town and is supposed to be
      of that Class.
     
      C.T.
     
    